Back to Form 10-Q [form10-q.htm]
Exhibit 10.3



 
STATE OF FLORIDA AGENCY FOR HEALTH CARE ADMINISTRATION
COORDINATION OF BENEFITS AGREEMENT
SNP001
AMENDMENT NO. 1
 
              THIS COORDINATION OF BENEFITS AGREEMENT, entered into between the
State of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to
as the "Agency" and WELLCARE OF FLORIDA, INC. hereinafter referred to as the
"Health Plan" is hereby amended as follows:
 
1.           Section III, Health Plan Responsibilities, Item B.1., Comprehensive
Written Statement of Benefits, is hereby amended as follows:
 
 
1.
Comprehensive Written Statement of Benefits. Prior to enrolling any individual
into the Health Plan's SNP, the Health Plan shall provide such individual with a
comprehensive written statement describing the Medicare and Medicaid benefits
and cost-sharing protections the individual would receive as a Member of Health
Plan's  SNP.    Such written statement shall  include such information and be
formatted in accordance with the requirements established by CMS.  The Health
Plan and the Agency agree that the Medicaid State Plan sets forth the Medicaid
benefits that the Agency will provide members, and the Health Plan will document
in the comprehensive written statement of benefits.

 
Florida Medicaid benefits can be found at the following links:
 
http://ahca.myflorida.com/Medicaid/pdffiles/SS 10 100501 SOS ver2-4 1164
1011  FINAL2.pdf
 
http://portal.flmmis.com/FLPublic/Portals/0/StaticContent/Public/HANDBOOKS/GH09
090204 Provider General Hdbk ver1.3.pdf.pdf
 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 

SNP001, Amendment No. 1, Page 1 of 2



 
 

--------------------------------------------------------------------------------

 
            
             IN WITNESS WHEREOF, authorized representatives of the Parties have
caused this two (2) page amendment, to be executed. This Agreement is not valid
until signed and dated by both parties.






WELLCARE OF FLORIDA, INC.
 
STATE OF FLORIDA AGENCY FOR
HEALTH CARE ADMINISTRATION
       
SIGNED
BY:
/s/ Christina Cooper
 
SIGNED
BY:
/s/ Elizabeth Dudek
         
NAME:
Christina Cooper
 
NAME:
Elizabeth Dudek
         
TITLE:
President; Florida & Hawaii Division
 
TITLE:
Secretary
         
DATE:
8/24/11
 
DATE:
8/25/11



 
 

 
SNP001, Amendment No. 1, Page 2 of 2

 